NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA DE LAS NIEVES REYES-                       No. 08-70738
VELAZQUEZ,
                                                 Agency No. A097-351-250
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2010 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Maria de las Nieves Reyes-Velazquez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision denying her applications for

withholding of removal and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Reyes-Velazquez was not threatened or harmed in Mexico by anyone, and

she has not established that her brother-in-law’s political opponents have imputed

or are likely to impute a political opinion to her. See Sangha v. INS, 103 F.3d

1482, 1489-90 (9th Cir. 1997). Further, Reyes-Velazquez has not established that

the incidents her brother and uncle experienced had any connection to her, see

Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009), or that they occurred on

account of a protected ground, see Gormley v.Ashcroft, 364 F.3d 1172, 1176-77

(9th Cir. 2004). Accordingly, substantial evidence supports the agency’s finding

that Reyes-Velazquez failed to establish a clear probability of persecution on

account of an imputed political opinion or her membership in a particular social

group. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir. 2005).

      Reyes-Velazquez has not made any argument regarding the agency’s denial

of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      PETITION FOR REVIEW DENIED.


                                          2                                       08-70738